Title: To Benjamin Franklin from Peter Blake, 15 August 1781
From: Blake, Peter
To: Franklin, Benjamin


Sir
London 15th. Augt. 1781
The Bearer Captn. William Kennedy of Baltimore in Maryland Who left that place with me in February last for London by the way of St. Eustatius in order to remove some property of his & mine from this place to some of the Middle States, under the Sanction of your Excellencys protection, Which we now humbly sue for, The Hon’ble Congress, I am informed has passed a resolve in March last, that this Business will not be allowed after the first day of November next. Should this be the Case a protection will answer no purpose as this Matter Cannot possibly be Executed before the Expiration of that time. Captn. Kennedy will Give your Excellency an account of particulars Since we left the Continent. Satisfied that no better recommendation is necessary to your Excellency than that of Being Real friends to the Independance of America and Deeming Ourselves Such, we have not the least doubt But your Excellency will Grant us Every Indulgence Which Circumstances will admitt of. I have the Honour to be with the Highest Regard— Your Excellencys Most Obedient and Very Humble Servt.
Peter Blake
 
Addressed: His Excellency / Benjamin Franklin Esqr. / Paris
Endorsed: Answer’d & refus’d Augt. 22
Notation: Peter Blake Augt. 15 1781
